DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 1 – 13 in the reply filed on 4/19/2021 is acknowledged. Applicant canceled claims 14 – 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bergh et al. (US 2002/0124897 A1; “Bergh”).
Regarding claim 1, Bergh teaches a microfluidic valve (injection valve 201 comprising a single microvalve 203; figures 1, 2A and 2B; ¶¶37 – 44) comprising: 

a gate transmission element (piston 221 and actuation membrane 229) disposed within the cavity and separating the cavity into an input gate terminal (the space between the actuation membrane 229 and the third plate 227)  and an output gate terminal, the gate transmission element comprising a flexible membrane (actuation membrane 229) and a plunger (piston 221) coupled to the flexible membrane; 
a gate port (fluid active passage 231) configured to convey drive fluid into the input gate terminal to pressurize the input gate terminal (¶¶42 and 44); and
a fluid channel comprising an inlet port (inlet passage 207), a restricting region (the region between valve seat 213 and membrane 217), and an outlet port (outlet passage 209), wherein the fluid channel (fluid transfer channel 211) is configured to convey a subject fluid from the inlet port, through the restricting region, and to the outlet port (¶41),
wherein the gate transmission element is configured to move within the cavity to restrict the restricting region to inhibit the flow of subject fluid from the inlet port to the outlet port upon pressurization of the input gate terminal, and to expand the restricting region to allow or increase the flow of subject fluid from the inlet port (inlet passage 207) to the outlet port (outlet passage 209) upon depressurization of the input gate terminal (¶44).
Regarding claim 11, Bergh teaches the microfluidic valve of claim 1, wherein the valve body comprises at least one of: silicon or glass (¶46).
	Regarding claim 12, Bergh teaches the microfluidic valve of claim 1, wherein the flexible membrane comprises a polymer material (¶47).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bergh et al. (US 2002/0124897 A1; “Bergh”) in view of Kolb et al. (WO 2014/100732 A1; “Kolb”).
Regarding claim 2, Bergh does not specifically teach the microfluidic valve of claim 1, wherein the restricting region is at least partially defined by a flexible bubble positioned within the output gate terminal, over the inlet port and the outlet port, and between the plunger and the inlet port and outlet port.
However, the use of diaphragm or membranes in the shape of a blister are well known in the art as evidenced by Kolb (figures 11, 15 and 17; page 24, lines 14 – 17). The change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP § 2144.04). Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the restricting region is at least partially defined by a flexible bubble positioned within the output gate terminal, over the inlet port and the outlet port, and between the plunger and the inlet port and outlet port. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 3, with the incorporation of the bubble-shaped blister membrane as taught by Kolb, Bergh in combination with Kolb teach the microfluidic valve of claim 2, wherein the flexible bubble separates the output gate terminal into the restricting region within the flexible bubble and an output gate exhaust chamber between an exterior of the flexible bubble and the gate transmission element.

Regarding claim 5, with the incorporation of the bubble-shaped blister membrane as taught by Kolb, Bergh in combination with Kolb teach the microfluidic valve of claim 3, wherein the valve body further comprises an exhaust outlet configured to direct fluid to and from the output gate exhaust chamber.
Regarding claim 6, with the incorporation of the bubble-shaped blister membrane as taught by Kolb, Bergh in combination with Kolb teach the microfluidic valve of claim 5, wherein the output gate exhaust chamber is configured to be pressurized and depressurized through the exhaust outlet.
Regarding claim 7, with the incorporation of the bubble-shaped blister membrane as taught by Kolb, and in view of the rejection of claim 1 above, Bergh in combination with Kolb teach the microfluidic valve of claim 2, wherein the valve body comprises: a gate body portion disposed between the flexible membrane and a flexible material forming the flexible bubble; a drive body portion disposed on an opposite side of the flexible membrane from the gate body portion and comprising the gate port; and a fluid channel body portion disposed on an opposite side of the flexible material forming the flexible bubble from the gate body portion and comprising the inlet port and the outlet port.
Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bergh et al. (US 2002/0124897 A1; “Bergh”) in view of  Mohan et al. (“Design considerations for .
Regarding claims 8 and 9, Bergh does not specifically teach the microfluidic valve of claim 1, wherein a cross-sectional area of the cavity taken parallel to the flexible membrane is about 25 mm2 or less, or about 1 mm2 or less.
However, Mohan teaches a related apparatus having a cavity area that is 25 mm2 or less (figure 3; section 3.2.3). This feature is mere design choice depending upon the apparatus size and/or configuration. The change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP § 2144.04). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein a cross-sectional area of the cavity taken parallel to the flexible membrane is about 25 mm2 or less, or about 1 mm2 or less.
Regarding claim 10, Bergh does not specifically teach the microfluidic valve of claim 1, wherein the plunger is chemically bonded to the flexible membrane.
However, Mohan teaches a related apparatus wherein the device structures are chemically or irreversibly bonded together (section 3.5). A chemically bonded device would enable the device to perform at higher actuation pressures. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the plunger is chemically bonded to the flexible membrane.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bergh et al. (US 2002/0124897 A1; “Bergh”) in view of  Hwang et al. (US 2010/0111770 A1; “Hwang”).

Regarding claim 13, Bergh does not specifically teach the microfluidic valve of claim 1, wherein the flexible membrane comprises a polysiloxane material.
However, Hwang teaches the use of polysiloxane materials in the fabrication of related microfluidic apparatus (¶¶94 - 97). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the flexible membrane comprises a polysiloxane material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797